            Case 1:18-cv-07392-GHW Document 20 Filed 11/01/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEON ROBINSON,                                                       Case No. 18CV7392 (GHW)
                       Plaintiff,
-against-                                                            JUDGMENT

HEY MAMBO LLC d/b/a BUSTAN and 487-489
AMSTERDAM AVENUE HOUSING DEVELOPMENT
FUND CORPORATION,

                       Defendants.


       This action having been commenced on August 15, 2018 by the filing of the summons

and complaint, and the complaint having been served on defendant Hey Mambo LLC d/b/a Bustan

on September 26, 2018 and on defendant 487-489 Amsterdam Avenue Housing Development Fund

Corporation on October 1, 2018, both by service on the Secretary of State, as authorized agent for

service of process, and proof of service having been filed, and the defendants not having

answered the complaint and the time for answering the complaint having expired, it is

       ORDERED, ADJUDGED AND DECREED, that the plaintiff have judgment against

defendants Hey Mambo LLC and 487-489 Amsterdam Avenue Housing Development Fund

Corporation as follows:

       i.       Defendants shall apply for any permits required for the installation of an ADA

compliant permanent ramp, with railings, at the entrance to Bustan’s at 487 Amsterdam Avenue,

New York, New York, within 30 days of the date hereof;

       ii.      Defendants shall relocate the flower pots currently situated in and about the

entrance to Bustan’s so that they do not obstruct the 18 inches of required clear space for

independent wheelchair entry on the pull side of the door to Bustan’s;

       iii.     Defendants shall install the aforesaid ramp and railings, and remove any
         Case 1:18-cv-07392-GHW Document 20 Filed 11/01/18 Page 2 of 2




obstructions to independent wheelchair entry at the entrance to Bustan’s, within 60 days of the

receipt of any necessary permits;

       iv.      Defendants shall pay to the Clerk of the United States District Court of the

Southern District of New York a penalty in the sum of $            for every day beyond 30 days

from the date of this Judgment that they fail to file for any required permits;

       v.       Defendants shall pay to the Clerk of the United States District Court of the

Southern District of New York a penalty in the sum of $                 for every day beyond 60 days

from the date any required permits issue that they fail to install the aforesaid permanent ramp with

railings and remove any obstructions to independent wheelchair entry at the entrance to said

premises; and

       vi.      Defendants shall pay the following monetary award: $500 in compensatory

damages to plaintiff, $6,360.00 for attorney’s fees to plaintiff’s attorney, $90 for paralegal fees

and $935.68 for costs incurred by plaintiff’s counsel, for a total of $7,885.68.

Dated: New York, New York
                     , 2018




                                               UNTIED STATES DISTRICT COURT JUDGE




                                                   2
